DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 29, 30, 31, 32, 38, 39, and 40 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the use of a “glass” syringe, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Regarding Claims 1, the instant claims are deemed to have omitted essential subject matter. The instant specification is only enabled for practice of the method with respect to “glass” syringes, with all working examples being limited to specifically “borosilicate glass”. While mention is made of “plastic” syringe barrels (Par. 6) such discussion is limited ONLY to conventional, prior art barrels and not suggestive that the method should, or could, be practiced upon such “plastic” barrels. The specification fails to address the actual mechanism of action of the method and the structural changes that might be affected upon the glass syringe barrels in association with the method and there is no discussion as to how this method might be applied to non-glass syringe barrels to arrive upon the desired reduction in static and dynamic friction. There is no evidence to suggest that the method would work for non-glass syringe barrels and as such, the apparatus (defined substantially by a method and alleged results pursuant to operation of the method) is not enabled for configurations wherein the sliding surface is not a glass sliding surface – therefore, the claims must be limited to treatment of glass materials.
Claims 29-32, 36, and 38-40 are likewise rejected inasmuch as they do not resolve this issue.
Claim 27 and 36 however limits the scope of the invention to “a glass material” and “borosilicate glass” material respectively and therefore resolve the above noted issues with Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 38, 39, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, and dependents, Examiner notes that the instant claim is substantially a product-by-process claim with very little actual structure recited. A product-by-process claim only limits the resultant apparatus inasmuch as the process imbues particular, substantive structural differences between the resultant apparatus and the prior art. The instantly claimed invention, while purporting a structural difference pertaining to the coefficient of friction of the interior surface of the syringe barrel (as compared to a syringe barrel having absolutely no specific treatment – see Par. 27 – and derived from ONLY a single manufacture). The instant disclosure does not sufficiently link any of the specific method steps with the resultant reductions in the coefficient of friction and there is absolutely no indication that such a process might be replicated on syringes other than a specific Long Schott form 3 syringe as “obtained”  “without silicone oil”.
	Specifically there were only four sample syringes specifically tested with no controls for each of the recited method steps –
	Sample 2 includes WFI, autoclave sterilization, and oven drying at 90C
Sample 3 includes WFI, autoclave sterilization, a hexane rinse, and room temperature drying
Sample 4 includes WFI, autoclave sterilization, and room temperature drying
Sample 5 includes WFI, autoclave sterilization, and oven drying at 90C
The results presented in Table 1 fail to provide sufficient data that demonstrates a clear trend in the method steps and more importantly one that isolates each of the method steps to compare them against controls – or provides any particular discussion of what structural differences to the syringe barrels are presumed to be responsible for the decrease in static and dynamic friction. Specifically, there is no indication of the performance of a syringe that is merely rinsed with WFI without autoclave sterilization, a syringe that is subjected only to autoclave sterilization, a syringe that is subject only to a hexane rinse…etc. Furthermore, the resultant claimed structure is merely a “first component” that is “free of lubricant” and exhibits some degree of comparative decrease in static and dynamic friction as compared to the control of a relatively non-descript comparative control syringe. There is no indication that the component structure that results from the method of Claim 1 is physically different in the event that one (or more) of the steps are omitted.
As such, the instant claims are indefinite as no clear standard is set forth for comparing the structure of the claimed article versus the structure of an alleged infringer without placing impermissible weight on the method - inasmuch as the current record (including the specification) fails to elucidate what precise affect this method has on the structure of the sliding surface. The instantly claimed (and disclosed) method appears nothing more than a cleaning method by which friction between the sliding surface and the stopper is improved by removing debris from the surface of the syringe barrel – there is no suggestion that the application of WFI and saturated steam causes a re-arrangement (e.g. tempering) of the glass surface of the barrel. 
Furthermore, the breadth of the claim and the basis for determining infringement being predicated largely on merely being able to discern an experimental change in static/dynamic friction to an article (of largely indefinite structure as to its initial condition/structure) creates substantial confusion over what precise physical structure is sought to be protected by the instant claim. There is no indication as to in what condition the “first component” of syringe is provided, whether the syringe component is provided in an already cleaned and sterilized condition or if the syringe component is provided directly from the manufacturing floor without having been treated in an manner, whereby the initial condition of the syringe would be understood to be critical for determining what material affect the process might have on the syringe and particularly whether or not the friction of the sliding surface of the component might be reduced by this process.
Regarding Claim 38, Applicant recites the limitation “wherein the first sliding surface is free of silicone oil”. However, such a limitation creates confusion inasmuch as Claim 1 already requires the first sliding surface to be free of lubricant – therefore it is unclear how Claim 38 further limits Claim 1 since silicone oil is understood to be a “lubricant” and therefore already assumed to be prohibited by Claim 1. 	
	Regarding Claim 39, Examiner notes that the “second, complementary component” is not required by the claims – the claims being directed toward the “first component” alone. As such, comparing the hardness of the claimed component with an unrequired “complementary component” creates a confusing and unknowable standard for the determination of infringement inasmuch as infringement cannot be determined until the first component is paired with a specific second, complementary component – but the presence of such a second, complementary component is not recited as being required for infringement. As such, it is unclear at what point infringement to the claim might occur – i.e. would infringement occur at the point of construction of the first component or would infringement not occur until the first component is specifically paired together with a specific second complimentary component (even though such a component is not positively required as part of the workpiece).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 27, 29, 30, 31, 32, 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0324501 (“Horiuchi”) in view of U.S. Publication No. 2011/0282185 (“Yanase”).
Regarding Claims 1 and 38, Horiuchi discloses a first component (11) of a syringe assembly (25), the first component having been prepared for sliding engagement with a second, complimentary component (1) of the syringe assembly by a process comprising:
	Filling the first component with WFI (Par. 111, 115, 130, 133 – RE: “purified water”) and sealing the first component to prevent leakage (see at 18 and 1 – Par. 111, 115, 130, 133), such that the WFI is in contact with a first sliding surface (i.e. the interior surface of the barrel);
	Applying saturated steam to heat the first component and the water in contact with the first sliding surface (see Par. 111, 115, 130, 133 – RE: “autoclave sterilization”);
Wherein the first sliding surface is free of lubricant (Par. 14).
Horiuchi discloses the invention substantially as claimed except for explicitly disclosing that the first component is “dried” after applying saturated steam to heat the first component and the WFI in contact with the first sliding surface. In the instant case without quantifying the “drying” step, Examiner submits any amount of time the article is removed from the autoclave apparatus may be considered an act of “drying”. Furthermore, Examiner must also question to what extent the act of “drying” causes a material difference to the physical structure of the device – particularly the sliding surface. However, for the sake of prosecution the following is presented. Yanase describes a very similar method (Par. 37) wherein a syringe is similarly filled with WFI and subjected to autoclave sterilization (Par. 37) – after which the syringe is dried (Par. 37). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to dry the syringe of Horiuchi after autoclave sterilization, as disclosed by Yanase, whereby drying of the syringe will be understood to remove excess water which might interfere with handling of the syringe.
	Examiner submits that in the resultant article of the invention of Horiuchi will exhibit reduced friction of the first sliding surface when subjected to dynamic and static contact from the second, complementary component pursuant to the adherence to the characteristics of the claimed methodology including filling the syringe with WFI subjecting the syringe to saturated steam sterilization and drying the syringe. Examiner submits that there is no need for Horiuchi recognize that this treatment resulted in a surface with reduced friction as discovery of a previously unrecognized property does not make a pre-existing article novel.
	Regarding Claim 27, Horiuchi discloses the first component is a syringe barrel comprising a glass material (Par. 63, 114).
Regarding Claim 29 and 30, Examiner submits that the method by which the syringe is dried is not germane to the patentability of the device inasmuch as the instant specification does not seek to set forth a structural difference between the articles dependent upon their drying methods. As such, Examiner submits that the article of Horiuchi, as dried in view of Yanase, will result in a structurally identical article as one dried at a temperature above 90 degrees C or at “room temperature”.
Regarding Claim 31, Examiner submits that the method by which the syringe is “rinsed with a solvent” after an initial drying step followed by a secondary drying step is not germane to the final structure of the device and there is no physical, structural difference between the syringe claimed and the syringe of Horiuchi as dried in view of Yanase.
	Regarding Claim 32, Horiuchi discloses the first sliding surface is an interior surface of 
	Regarding Claim 39, when paired with a second, complementary component (e.g. 1) the Horiuchi first component is harder than the second, complementary component.
	Regarding Claim 40, Horiuchi discloses the first component is a syringe barrel and the first sliding surface is an interior surface of the syringe barrel (see Fig. 5).
Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0324501 (“Horiuchi”) in view of U.S. Publication No. 2011/0282185 (“Yanase”) as applied above, and further in view of U.S. Publication No. 2002/0164265 (“Hetzler”).
Regarding Claim 29, should Applicant assert that drying at 90 degrees C provides a different structural end result the following is presented. Hetzler discloses that after a syringe is autoclave sterilized it may be moved to a “drying oven” to be dried at a high temperature of at least 80 degrees C and preferably between 80 degrees C and 100 degrees C (Par. 24). It has been held that a range which overlaps with a claimed range obviates said range (see MPEP 2144). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to subject the article of Horiuchi to oven drying in excess of 90 degrees (but less than 100 degrees), as disclosed by Hetzler, in order to reduce the drying time via a known, predictable method.
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0324501 (“Horiuchi”) in view of U.S. Publication No. 2011/0282185 (“Yanase”) as applied above, and further in view of U.S. Publication No. 2006/0286108 (“Bell”).
Regarding Claim 30, should Applicant assert that drying at room temperature provides a different structural end result the following is presented. Bell describes that syringes can be dried in room temperature after being autoclave sterilized (Par. 96). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to dry the syringe of Horiuchi at room temperature, as disclosed by Bell, thereby only achieving the expected results of selecting a known, specific drying method species to satisfy the generic genus requirement described by Horiuchi.

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0324501 (“Horiuchi”) in view of U.S. Publication No. 2011/0282185 (“Yanase”) as applied above, and further in view of U.S. Patent No. 4,466,426 (“Blackman”).
Regarding Claim 36, Horiuchi discloses the invention substantially as claimed except that the first component is made of “borosilicate glass”. However, such materials are notoriously well-known in the art – see Blackman (DETX, Par. 5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to select borosilicate glass as the specific glass species of the syringe barrel of Horiuchi, as disclosed by Blackman, whereby such a material is well established in the prior art as “the standard material for hypodermic syringe barrels” (see Blackman). It has been held that selecting a known material based upon its art recognized suitability for a specific purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.

Claim(s) 1, 27, 29, 30, 31, 32, 38, 39, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,165,281 (“Yoon”) in view of U.S. Publication No. 2011/0060290 (“Bonk”).
Regarding Claims 1 and 38, Yoon discloses a first component (i.e. the “cartridge”) of a syringe assembly that is prepared for sliding engagement with a second, complementary component of the syringe assembly (i.e. a stopper/piston).
	Yoon describes that the method for preparing the syringe includes special preparations for “removing glass particles adhering to an inner wall [sliding surface] of a glass cartridge of an injection syringe” (Abstract) – whereby this process includes, inter alia, smoothing of the glass walls followed by the application of purified (RE: WFI) water and/or steam followed by drying, solvent washes, more purified water, and then drying (see Col. 3-4). Examiner submits that the removal of glass particles (along with other particulate matter) from the sliding surface of the syringe will be understood to result in a reduction of both dynamic and static friction – thereby resulting in the same physical structure as the claimed syringe which is formed by the specifically iterated method (absent clear and convincing evidence of a specific structural change that would be affected by the claimed method other than the potential for cleaning debris from the wall of the syringe).
	Yoon discloses the invention substantially as claimed except for explicitly disclosing that the syringe is lubricant free. However, in the instant case such a washing method described by Yoon would generally be understood to ensure that no lubricant is present on the surface of the syringe. However, should Examiner’s arguments not be found persuasive the following is presented. Bonk, for example, describes that in some syringes the pharmaceutical compound retained therein are known to be reactive to lubricant such that a lubricant free design is desirable (Par. 102). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to produce the syringe of Yoon in manner which ensures it is free from lubricants, as disclosed by Bonk, in order to ensure that the syringe can be used in applications wherein such lubricant would be undesireable and potentially reactive with the drug species to be retained therein.
	While the device of Yoon is not specifically constructed by the method recited in the claims, Examiner submits that absent clear evidence to the contrary there is a prima facie presumption that the resultant structure of Yoon would be indistinguishable from a syringe barrel produced in accordance with the claimed method whereby the advanced cleaning process described by Yoon to smooth and remove glass particles from the surface of the syringe barrel will result in a reduction of static and dynamic friction as compared to an untreated barrel.
	Regarding Claim 27, Yoon describes that the first component is a glass material syringe barrel (Abstract).
Regarding Claims 29 and 30, Examiner submits that the specifics of the drying step are not held to provide a discernable structural difference irrespective of whether the syringe barrel is dried in accordance with the method of Yoon or dried above 90 degrees C or dried at room temperature.
	Regarding Claim 31, Yoon describes rinsing the sliding surface with a solvent following the drying step followed by further drying at an elevated temperature. Examiner submits that the specifics of the drying step are not held to provide a discernable structural difference irrespective of whether the syringe barrel is dried in accordance with the method of Yoon or dried above 90 degrees C or dried at room temperature.
	Regarding Claim 32, Yoon directs that the first sliding surface is an interior surface of a syringe barrel (See Abstract).
	Regarding Claim 39, Examiner submits that the glass barrel of Yoon will be “softer” than an arbitrarily selected polymeric piston – the second component not being required by the claims.
	Regarding Claim 40, Yoon discloses the first component is a syringe barrel and the first sliding surface is an interior surface of the syringe barrel (Abstract).
Claim(s) 29 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,165,281 (“Yoon”) in view of U.S. Publication No. 2011/0060290 (“Bonk”) as applied above, and further in view of U.S. Publication No. 2002/0164265 (“Hetzler”).
Regarding Claims 29 and 31, should Applicant assert that drying at 90 degrees C provides a different structural end result the following is presented. Hetzler discloses that after a syringe is autoclave sterilized it may be moved to a “drying oven” to be dried at a high temperature of at least 80 degrees C and preferably between 80 degrees C and 100 degrees C (Par. 24). It has been held that a range which overlaps with a claimed range obviates said range (see MPEP 2144). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to subject the article of Yoon to oven drying in excess of 90 degrees (but less than 100 degrees), as disclosed by Hetzler, in order to reduce the drying time via a known, predictable method.
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,165,281 (“Yoon”) in view of U.S. Publication No. 2011/0060290 (“Bonk”) as applied above, and further in view of U.S. Publication No. 2006/0286108 (“Bell”).
Regarding Claim 30, should Applicant assert that drying at room temperature provides a different structural end result the following is presented. Bell describes that syringes can be dried in room temperature after being autoclave sterilized (Par. 96). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to dry the syringe of Yoon at room temperature, as disclosed by Bell, thereby only achieving the expected results of selecting a known, specific drying method species to satisfy the generic genus requirement described by Yoon.
Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,165,281 (“Yoon”) in view of U.S. Publication No. 2011/0060290 (“Bonk”) as applied above, and further in view of U.S. Patent No. 4,466,426 (“Blackman”).
Regarding Claim 36, Yoon discloses the invention substantially as claimed except that the first component is made of “borosilicate glass”. However, such materials are notoriously well-known in the art – see Blackman (DETX, Par. 5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to select borosilicate glass as the specific glass species of the syringe barrel of Yoon, as disclosed by Blackman, whereby such a material is well established in the prior art as “the standard material for hypodermic syringe barrels” (see Blackman). It has been held that selecting a known material based upon its art recognized suitability for a specific purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/27/2022